FOR PUBLICATION
ATTORNEY FOR APPELLANTS:                     ATTORNEY FOR APPELLEES
                                             TABASSUM PARKAR, ARSHAD
LESLIE C. SHIVELY                            HUSAIN, and JOHN MATTINGLY
Shively & Associates, P.C.                   HOMES, INC.:
Evansville, Indiana
                                             SHAWN M. SULLIVAN
                                             Terrell, Baugh, Salmon & Born, LLP
                                             Evansville, Indiana

                                             ATTORNEY FOR APPELLEE
                                             LAKERIDGE CROSSING
                                             HOMEOWNERS’ ASSOCIATION, INC.:

                                             JEFFREY W. AHLERS
                                             Kahn Dees Donovan & Kahn, LLP
                                             Evansville, Indiana


                              IN THE                                       FILED
                                                                      Apr 05 2012, 9:06 am
                    COURT OF APPEALS OF INDIANA
                                                                              CLERK
                                                                            of the supreme court,
                                                                            court of appeals and

WILLIAM J. HARNESS and BRIDGET V.            )                                     tax court



HARNESS,                                     )
                                             )
       Appellants-Plaintiffs,                )
                                             )
              vs.                            )     No. 87A04-1107-PL-380
                                             )
TABASSUM PARKAR, ARSHAD HUSAIN,              )
JOHN MATTINGLY HOMES, INC., and              )
LAKERIDGE CROSSING HOMEOWNERS’               )
ASSOCIATION, INC.,                           )
                                             )
       Appellees-Defendants.                 )


                    APPEAL FROM THE WARRICK SUPERIOR COURT
                          The Honorable Keith A. Meier, Judge
                             Cause No. 87D01-1103-PL-374


                                   April 5, 2012
                                   OPINION - FOR PUBLICATION

BARTEAU, Senior Judge

                                    STATEMENT OF THE CASE

          William J. Harness and Bridget V. Harness (“the Harnesses”) appeal the trial

court’s denial of their request for injunctive relief and entry of final judgment in favor of

Tabassum Parkar, Arshad Husain, John Mattingly Homes, Inc. (“JMH”), and Lakeridge

Crossing Homeowners Association, Inc. (“the Association”). We affirm.

                                                 ISSUES

          The Harnesses raise three issues, which we consolidate and restate as: whether the

trial court erred by denying their request for injunctive relief and entering judgment in

favor of Parkar, Husain, JMH, and the Association. In addition, Parkar, Husain, JMH,

and the Association present a claim for appellate attorney’s fees.1

                              FACTS AND PROCEDURAL HISTORY

          In 1995, a real estate development company established Lake Ridge Crossing

Subdivision (“Lake Ridge”) in Warrick County.                     The company enacted restrictive

covenants (“the covenants”) to govern the building of homes in Lake Ridge. In addition,

the company created the Association to enforce the covenants through an Architectural

Review Committee (“the Committee”).                  Paragraph 4 of the covenants provides, in

relevant part:

          No structure shall be commenced, erected, constructed or placed on any lot
          nor thereafter altered or changed without the approval of the Committee. In
          order to attempt to obtain such approval the building plans, specifications

1
    The Association has joined in the Appellees’ Brief filed by Parkar, Husain, and JMH.
                                                      2
        and plot plan together with other information (all hereinafter called Plan)
        showing the nature, kind, shape, height, materials, design, location and
        approximate cost of such structure and together with proposed grading and
        landscaping and such other information as may be reasonably required by
        the Committee have first been submitted to the Committee for approval.
        The Committee shall have the sole and exclusive discretion to approve or
        disapprove the Plan and in approving or disapproving the Plan, the
        Committee shall consider among other standards in connection with the
        proposed structure: the materials to be used, the ultimate aesthetic
        appearance, the harmony of the external design with existing improvements
        and other planned structures in the SUBDIVISION, the location, the
        proposed topographical appearance and the ground elevation of the
        structure. Notwithstanding the right of the Committee to exercise
        subjective judgment standards, the Committee shall not be arbitrary and
        unreasonable in withholding the approval of the Plan.

Appellants’ App. p. 28.

        In 2007, the Harnesses purchased a home on Lot 371 in Lake Ridge. Lot 371 is

bounded by Anderson Road on the east, Blue Lake on the west, Lot 372 to the north, and

Lot 370 to the south. Due to the lake’s curving shoreline, Lot 370 is longer than Lot 371

on the east-west axis. When the Harnesses bought Lot 371, no home had been built on

Lot 370.

        In 2010, Parkar and Husain purchased Lot 370 and hired JMH to build a home on

the site. JMH submitted a site plan to the Committee. The Committee rejected the site

plan because, among other reasons, the proposed site plan violated minimum side yard

setback requirements. The Committee invited JMH to provide a revised site plan, and

JMH submitted a revised site plan in early 2011. The Committee approved the revised

plan.

        During the plan review process, the Harnesses learned about Parkar and Husain’s

site plan, and they expressed concerns to the Association. Among other concerns, the

                                            3
Harnesses asserted that Parkar and Husain’s proposed home location on Lot 370 was not

in harmony with other lakefront homes in the area. Specifically, the Harnesses contended

that the proposed home would be set further back from Anderson Road than other homes

and would allow Parkar and Husain to look into the Harnesses’ back yard from the front

of their house, thereby impairing the Harnesses’ privacy. On February 8, 2011, the

Committee notified JMH that home construction was placed on hold pending further

discussion.

      The Association held a public meeting to address the Harnesses’ concerns. In

addition, the Harnesses submitted documents to the Association in support of their

arguments. Furthermore, members of the Association’s board of directors visited the site

and sought advice from the Association’s counsel. On March 10, 2011, the Association

approved JMH’s site plan, subject to the condition that Parkar and Husain’s home must

be located no closer to the water’s edge of Blue Lake than the Harnesses’ home.

      The Harnesses were dissatisfied with the Association’s resolution of the dispute

and filed a complaint for declaratory judgment and injunctive relief against Parkar,

Husain, JMH, and the Association. Parkar, Husain, and JMH filed a motion for summary

judgment, and the Association also filed a motion for summary judgment. Next, the

court held an evidentiary hearing on the Harnesses’ request for preliminary injunctive

relief. At the hearing, the parties agreed that the hearing would address both preliminary

and permanent injunctive relief.




                                            4
       On June 29, 2011, the trial court issued findings of fact and conclusions of law

denying the Harnesses’ request for injunctive relief. With respect to the subjective

judgment standards set forth in Paragraph 4, as quoted above, the trial court concluded:

       6. In approving or disapproving building plans, the Homeowners’
       Association is to consider specific ‘subjective judgment standards,’ set
       forth in Paragraph 4 of the Covenants. The Covenants do not require that
       proposed structures be built in ‘equal alignment’ nor in ‘harmony’ of
       location with existing improvements and other planned structures nor do
       they require that privacy be considered.

       7. The Homeowners’ Association considered the Covenant’s ‘subjective
       judgment standards,’ and made the subjective judgment that, ‘the proposed
       location of the home must be no closer to the water’s edge of Blue Lake
       than the distance which the home of Mr. and Mrs. Harness located on Lot
       371 is to water’s edge of Blue Lake, measuring from the midpoint of each
       lot.’ (Defendants’ Exhibit ‘G’)

       8. The Homeowners’ Association’s subjective judgments were not
       arbitrary, unreasonable, or otherwise illegal.

                                         *****

       10. The Court is mindful of [the] Harness[es’] concerns regarding the
       impact of the proposed home construction on their lake view and privacy,
       as well as the different subjective judgments that may be made as a result of
       such considerations. However, this Court will not substitute its own
       subjective judgment for that of the Committee which has the ‘sole and
       exclusive discretion’ to make such subjective judgments concerning the
       application and enforcement of the Covenant’s ‘subjective judgment
       standards.’

Id. at 17-18.

       Also on June 29, 2011, the trial court issued an order granting summary judgment

to Parkar, Husain, JMH, and the Association. Subsequently, the trial court issued a final

judgment on the Harnesses’ complaint. This appeal followed.



                                            5
                                  DISCUSSION AND DECISION

                                  A. THE HARNESSES’ APPEAL

        The Harnesses are appealing from a negative judgment, specifically the trial

court’s denial of their request for a permanent injunction and subsequent entry of final

judgment. A party who had the burden of proof at trial appeals from a negative judgment

and will prevail only if it establishes that the judgment is contrary to law. Hoose v.

Doody, 886 N.E.2d 83, 89 (Ind. Ct. App. 2008), trans. denied. A judgment is contrary to

law when the evidence is without conflict and all reasonable inferences to be drawn from

the evidence lead only to one conclusion, but the trial court reached a different

conclusion. Id. In addition, where, as here, the trial court issues findings of fact and

conclusions of law, its findings and conclusions shall not be set aside unless clearly

erroneous. Id. We review the judgment by determining whether the evidence supports

the findings and whether the findings support the judgment. Id. We consider only the

evidence favorable to the judgment and all reasonable inferences to be drawn from that

evidence.2 Id.

        In this case, the Harnesses do not challenge any of the trial court’s findings of fact.

Instead, their arguments are based on construction of Lake Ridge’s covenants.                             A

restrictive covenant is an express contract between grantor and grantee that restrains the

grantee’s use of land. Villas W. II of Willowridge Homeowners Ass’n, Inc. v. McGlothlin,

2
  Parkar, Husain, JMH and the Association cite to the negative judgment standard, but they contend in the
alternative that the trial court’s grant of summary judgment in their favor is a separate ground for
affirming the judgment. However, after the trial court granted summary judgment, Parkar, Husain, and
the Association requested that the trial court enter a final judgment. Therefore, it is appropriate to review
this case under the negative judgment standard rather than under the standard of review for the grant of
summary judgment.
                                                     6
885 N.E.2d 1274, 1278 (Ind. 2008). Restrictive covenants are used to maintain or

enhance the value of land by reciprocal undertakings that restrain or regulate groups of

properties. Id. Covenants control many aspects of land, including what may be built on

the land (fence or above ground pool), how the land may be used (private or

commercial), and alienability of the land. Id.

       Covenants are a form of express contract, and we apply the same rules of

construction when a dispute arises as to the covenants’ terms. Johnson v. Dawson, 856
N.E.2d 769, 772 (Ind. Ct. App. 2006).            When courts are called upon to interpret

restrictive covenants, they are to be strictly construed, and all doubts should be resolved

in favor of the free use of property and against restrictions. Id. at 773. The covenanting

parties’ intent must be determined from the specific language used and from the situation

of the parties when the covenant was made. Id. In addition, the parties’ intentions must

be determined from the contract read in its entirety.        Id.   We attempt to construe

contractual provisions so as to harmonize the agreement and so as not to render any terms

ineffective or meaningless. Id.

       Here, the Harnesses argue that Paragraph 4 of the covenants, as quoted above,

required the Association to ensure that Parkar and Husain’s home was situated in

alignment with the other homes along Anderson Road and that the Harnesses’ lake view

was not obstructed. Their argument is contradicted by Paragraph 4’s plain language.

According to that provision, the Association is obligated to “consider . . . the location

[and] the proposed topographical appearance” of all proposed homes in Lake Ridge.

Appellants’ App. p. 28 (emphasis added).              Nevertheless, after undertaking this

                                             7
deliberative process, the Association retains “sole and exclusive discretion” to approve

site plans, so long as it does not reject any plans in “an arbitrary and unreasonable”

manner. Id.

       In this case, the record establishes that the Association, through the Committee,

initially rejected JMH’s site plan for violating side yard setback requirements and

subsequently approved a revised plan.       After the Harnesses raised objections, the

Association put Parkar and Husain’s house on hold and reopened the process to consider

the Harnesses’ objections. Specifically, the Association held a meeting to discuss JMH’s

site plan.    The Harnesses, Parkar, Husain, members of the Association’s board of

directors, and several Lake Ridge residents attended the meeting. After the meeting, the

Harnesses submitted to the Association a written statement of their position, with

supporting documents.      In addition, William Harness had discussions with Alex

Copeland, the president of the Association’s board of directors. The Association also

sought advice from its counsel. Finally, the Harnesses met with representatives of the

Association and JMH at the site. This evidence supports the trial court’s findings of fact

regarding the Association’s approval of the site plan and establishes that the Association

engaged in the deliberative process required by Paragraph 4 of the covenants.

       Furthermore, the trial court’s findings of fact support the trial court’s conclusion

of law that the Association did not act in an arbitrary and unreasonable manner. Upon

receiving notice of the Harnesses’ objections, the Association established a process to

allow the Harnesses to be heard. In addition, the Association approved JMH’s site plan

with an added condition that attempted to address the Harnesses’ objections.

                                            8
      The Harnesses’ argument that the Association was required to act upon their

objections to Parkar and Husain’s site plan would effectively invalidate Paragraph 4’s

grant of discretion to the Association to approve projects. Instead, anytime a Lake Ridge

resident raised an objection and cited to the subjective judgment standards, the

Association would be required to accept the objection and deny the proposed project as

submitted. We cannot apply the covenants in such a manner as to render a provision

invalid. See City of Lawrenceburg v. Milestone Contractors, L.P., 809 N.E.2d 879, 883

(Ind. Ct. App. 2004) (“Construction of contract language that would render any words,

phrases, or terms ineffective or meaningless should be avoided.”), trans. denied. Thus,

the trial court’s findings of fact and conclusions of law related to the Association’s

application of the subjective judgment standards are not clearly erroneous.

      The Harnesses argue that they were entitled to injunctive relief because the

undisputed evidence establishes that Parkar and Husain’s house will impair their view of

the lake and detrimentally impact the market value of their house. We consider several

factors in determining the propriety of permanent injunctive relief, including whether the

plaintiff has succeeded on the merits. Drees Co. v. Thompson, 868 N.E.2d 32, 41 (Ind.

Ct. App. 2007), trans. denied. As we have discussed above, the Harnesses have not

succeeded on the merits of their claim because their interpretation of the covenants is

erroneous. Therefore, they are not entitled to a permanent injunction.

      We conclude that the Harnesses have failed to establish that the trial court’s entry

of judgment in favor of Parkar, Husain, JMH, and the Association is contrary to law.



                                            9
                         B. APPELLATE ATTORNEY’S FEES

       This Court may, in its discretion, assess damages, including attorney’s fees,

against an appellant if an appeal is frivolous or in bad faith. Ind. Appellate Rule 66(E).

We will assess appellate damages only against an appellant who in bad faith maintains a

wholly frivolous appeal. Harness v. Schmitt, 924 N.E.2d 162, 168 (Ind. Ct. App. 2010).

A strong showing is required to justify an award of appellate damages, and the sanction is

not imposed to punish mere lack of merit, but something more egregious. Id.

       Here, Parkar, Husain, JMH, and the Association contend that the Harnesses’

appeal lacks legal plausibility and that the Harnesses have misstated material facts.

Although the Harnesses do not prevail in this appeal, we cannot conclude that this appeal

is frivolous or that they have maintained this appeal in bad faith. Consequently, we deny

the request for appellate attorney’s fees. See id. at 169 (declining to award appellate

attorney’s fees to an appellee because the appellant’s claims were not “utterly devoid of

plausibility”).

                                     CONCLUSION

       For the reasons stated above, we affirm the judgment of the trial court.

       Affirmed.

ROBB, C.J., and BAKER, J., concur.




                                            10